                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       AD HOC COMMITTEE OF HOLDERS OF                   Case No. 20-cv-01493-HSG
                                           TRADE CLAIMS,
                                   8                                                        ORDER DENYING MOTION FOR
                                                           Appellant,                       LEAVE TO APPEAL
                                   9
                                                   v.                                       Re: Dkt. No. 3
                                  10
                                           PG&E CORPORATION, et al.,
                                  11
                                                           Appellees.
                                  12
Northern District of California
 United States District Court




                                  13           Pending before the Court is the motion of the Ad Hoc Committee of Holders of Trade

                                  14   Claims (“Trade Committee”) for leave to appeal (Dkt. No. 3-2, “Motion for Leave”), pursuant to

                                  15   28 U.S.C. Section 158(a)(3) and Federal Rule of Bankruptcy Procedure 8004(a), the Interlocutory

                                  16   Order Regarding Postpetition Interest (BR Dkt. No. 5669)1 entered on February 6, 2020 (“PPI

                                  17   Order”) and Memorandum Decision entered on December 30, 2019 (BR Dkt. No. 5226) (“PPI

                                  18   Memorandum”) (together “PPI Memorandum and Order”). Having carefully considered the

                                  19   briefs2 and the PPI Memorandum and Order, the Court DENIES the Motion for Leave.

                                  20           BACKGROUND
                                  21          A.        The Bankruptcy Filing
                                  22           On January 29, 2019 (“Petition Date”), PG&E Corporation (“PG&E Corp.”) and its

                                  23   primary operating subsidiary, Pacific Gas and Electric Company (“Utility,” and together with

                                  24   PG&E Corp., “Debtors”), commenced the Chapter 11 cases. This was due to “a confluence of

                                  25   factors resulting from the catastrophic and tragic wildfires that occurred in Northern California in

                                  26
                                  27   1
                                         “BR Dkt. No.” references are to the Bankruptcy Court’s docket, Case No. 19-30088 (DM)
                                  28   (Bankr. N.D. Cal.). “Dkt. No.” references are to this Court’s docket.
                                       2
                                         Including Dkt. No. 31 (“AHC Opp.”); Dkt. No. 32 (“Debtors’ Opp.”); Dkt. No. 48 (“Reply”).
                                   1   2017 and 2018, and [the Debtors’] potential liabilities arising therefrom.” See Amended

                                   2   Declaration of Jason P. Wells (BR Dkt. No. 263, “Wells Decl.”) at 3. In addition to liability

                                   3   arising from the wildfires, the Debtors had “approximately $22 billion in outstanding funded debt

                                   4   obligations” under prepetition lending facilities. See [Proposed] Disclosure Statement for

                                   5   Debtors’ and Shareholder Proponents’ Joint Chapter 11 Plan of Reorganization (BR Dkt. No.

                                   6   5700, “Proposed Disclosure Statement”) at 6.

                                   7          The timeline of the Debtors’ Chapter 11 cases and confirmation of a chapter 11 plan is

                                   8   dictated in part by the terms of Assembly Bill 1054 (“AB 1054”), a California statute that

                                   9   “established a statewide fund that participating utilities may access to pay for liabilities arising in

                                  10   connecti[on] with future wildfires occurring after July 12, 2019 (the ‘Go-Forward Wildfire

                                  11   Fund’).” See Proposed Disclosure Statement at 7. Debtor Utility intends to participate in the Go-

                                  12   Forward Wildfire Fund, and in order to do so, “the Utility’s Chapter 11 Case [must be] resolved
Northern District of California
 United States District Court




                                  13   pursuant to a plan of reorganization or similar document not subject to stay” by June 30, 2020. Id.

                                  14          B.    The Debtors’ Plan
                                  15          On September 9, 2019, the Debtors filed the Debtors’ Joint Chapter 11 Plan of

                                  16   Reorganization. BR Dkt. No. 3841. The Debtors have since filed amended and revised versions

                                  17   of a chapter 11 plan, with the most recent dated January 31, 2020. BR Dkt. No. 5590 (the

                                  18   “Debtors’ Plan”). Relevant to this dispute, the Debtors’ Plan assumes that the Debtors’ estates are

                                  19   solvent. As a result, holders of allowed “General Unsecured Claims” are to be paid in full in cash

                                  20   on the effective date of the Debtors’ Plan. See id. §§ 4.4(a), 4.21(a). The Debtors’ Plan further

                                  21   provides for payment of postpetition interest accruing from the Petition Date through the effective

                                  22   date “at the Federal Judgment Rate,” which is calculated at 2.59%. Id. § 1.73. General Unsecured

                                  23   Claims are “Unimpaired,” and not permitted to vote on the Debtors’ Plan. Id. §§ 4.4(b), 4.21(b).

                                  24          C.    The Postpetition Interest Dispute
                                  25          Out of recognition of the need to confirm a chapter 11 plan before the June 30, 2020

                                  26   deadline under AB 1054, the parties began focusing on plan-related issues that could be litigated

                                  27   prior to the ultimate hearing on confirmation of the Debtors’ Plan. The parties identified one such

                                  28   issue as the dispute over whether any plan must pay postpetition interest at the “Federal Judgment
                                                                                          2
                                   1   Rate,” as the Debtors proposed, or pursuant to state law, as several creditor groups contended,

                                   2   including the Trade Committee. See, e.g., Sept. 24, 2019 Hr’g Tr. at 26:8–20; Oct. 23, 2019 Hr’g

                                   3   Tr. at 32:10–14, 33:1–3 (statement by Judge Montali that “I would like to break the confirmation

                                   4   issues into discrete things, like these, that they are confirmation issues.”). Part of the Bankruptcy

                                   5   Court’s rationale for resolving the issue early was to also address any appeal on postpetition

                                   6   interest at an early stage. See Sep. 24, 2019 Hr’g Tr. at 40:6–9 (“If I make a ruling, that’s my job.

                                   7   If my ruling is appealed on an interlocutory basis, that’s an option for the parties and something

                                   8   else to deal with. But we can’t even get there if we don’t start by teeing it up here.”).

                                   9          On October 31, 2019, the Bankruptcy Court entered an order (BR Dkt. No. 4540,

                                  10   “Scheduling Order”) setting a schedule for addressing “whether the postpetition interest rate

                                  11   applicable to unsecured claims under any chapter 11 plan of reorganization is the Federal

                                  12   Judgment Rate or some other rate, such as the rate of interest under the applicable contract and/or
Northern District of California
 United States District Court




                                  13   other applicable state law” (the “PPI Dispute”). The Scheduling Order also contemplated a

                                  14   potential appeal of a decision on the issue:

                                  15                  When the court does issue the orders on these questions there are
                                                      several alternatives. First, any aggrieved party may seek interlocutory
                                  16                  review under Fed. R. Bankr. P. 8004. Second, the court on its own or
                                                      upon request of a party, may certify direct appeal under Fed. R. Bankr.
                                  17                  P. 8006, as it did earlier in these cases in AP 19-3003. Finally, the
                                                      court will be able to consider a request for certification under Fed. R.
                                  18                  Bankr. P. 7054(b) of the discrete contested matter posed by the issue
                                                      presented.
                                  19   Scheduling Order at 6 (emphasis added).
                                  20          Relying on the Ninth Circuit’s decision in In re Cardelucci, 285 F.3d 1231 (9th Cir. 2002),
                                  21   the Debtors argued that the Federal Judgment Rate is the appropriate rate in calculating
                                  22   postpetition interest on allowed unsecured claims in a solvent debtor case under chapter 11 of the
                                  23   Bankruptcy Code. See BR Dkt. No. 4624 at 1 (“Cardelucci is dispositive, and the creditors’
                                  24   arguments for higher rates of interest cannot overcome this controlling precedent.”). Certain
                                  25   creditor groups, including the Official Committee of Unsecured Creditors, the Ad Hoc Committee
                                  26   of Senior Secured Noteholders of Pacific Gas and Electric Company (the “AHC”), and the Trade
                                  27   Committee, argued that under California law, contract-based claims accrue interest at a contractual
                                  28
                                                                                          3
                                   1   rate, and in the absence of such a rate, at the statutory rate of 10%. See Cal. Civ. Code § 3289.

                                   2          On December 30, 2019, the Bankruptcy Court ruled in the PPI Memorandum that “the

                                   3   Debtors are correct, that Cardelucci controls and that the Federal Interest Rate applies to any

                                   4   Plan.” PPI Memorandum at 2. The Bankruptcy Court, however, did not immediately enter the

                                   5   PPI Order. Instead, the Bankruptcy Court stated that “[b]ecause of the close relationship between

                                   6   the postpetition interest question and the issues presented in the forthcoming Make-Whole dispute,

                                   7   orders disposing of them both at the same time seem[] appropriate and efficient,” and that

                                   8   “[w]hether either or both questions should be certified for direct appeal or [be] treated as final for

                                   9   purposes of Fed. R. Bankr. P. 7054, can be visited later.”3 Id. at 17.

                                  10          On January 27, 2020, the Debtors sought approval of a Restructuring Support Agreement

                                  11   entered into with the AHC (“Noteholder RSA”). Under Section 2(a)(i) of the Noteholder RSA,

                                  12   each “Consenting Noteholder” is deemed to “consent to deferral of the entry of a final order on the
Northern District of California
 United States District Court




                                  13   Bankruptcy Court’s decision on the post-petition interest issues to the entry of the Confirmation

                                  14   Order . . . .” In response, the Trade Committee filed a letter (BR Dkt. No. 5517), requesting that

                                  15   the Bankruptcy Court certify the PPI Memorandum as a final order under Fed. R. Civ. P. 54(b),

                                  16   and for direct appeal to the Ninth Circuit pursuant to 28 U.S.C. § 158(d)(2)(A).

                                  17          The Bankruptcy Court expressed doubt that certification would be proper. On February 4,

                                  18   2020, the Bankruptcy Court ruled that it could not “just decree that [the PPI Order is] a final order,

                                  19   when it isn’t a final order. But it’s clearly an interlocutory order.” Feb. 4, 2020 Hr’g Tr. at

                                  20   48:20–22, 50:6–8 (emphasis added). The Bankruptcy Court noted that the purpose of the PPI

                                  21   Memorandum was to provide guidance for a confirmable plan and that, once a confirmation order

                                  22   was entered, all parties would have the right to appeal. See Feb. 4, 2020 Hr’g Tr. at 49:18–21.

                                  23          On February 6, 2020, the Bankruptcy Court entered the PPI Order. In the PPI Order, the

                                  24   Bankruptcy Court again “conclude[d] that the Debtors are correct, that In re Cardelucci, 285 F.3d

                                  25   1231 (9th Cir. 2002) controls and that the Federal Interest Rate applies to the postpetition

                                  26   treatment of unsecured creditors under any Chapter 11 Plan of Reorganization proposed by

                                  27
                                       3
                                  28    Pursuant to the Scheduling Order, the Bankruptcy Court scheduled the dispute regarding the
                                       make-whole issue on a similar schedule as the PPI Dispute. See Scheduling Order ¶ 7
                                                                                       4
                                   1   Debtors.” PPI Order at 2. In the PPI Order, the Bankruptcy Court left “the question of dealing

                                   2   with an interlocutory order for another court if there is an appeal.” Id.

                                   3             LEGAL STANDARD
                                   4             A determination of whether an order is final or interlocutory is jurisdictional and thus can

                                   5   be raised sua sponte and reviewed de novo by an appellate court. See In re Bonham, 229 F.3d

                                   6   750, 760–61 (9th Cir. 2000); In re TV, LLC, Nos. CC–11–1263–HKiMk, CC–11–1264–HKiMk,

                                   7   11–141562012 WL 1521633, at *3 (B.A.P. 9th Cir. Apr. 30, 2012) (“Questions of our own

                                   8   jurisdiction, such as whether an order is final, may be raised sua sponte, and are reviewed de novo.

                                   9   . . . Whether a bankruptcy court’s decision is final is a question of law reviewed de novo.”) (citing

                                  10   Silver Sage Partners, Ltd. v. City of Desert Hot Springs (In re City of Desert Hot Springs), 339

                                  11   F.3d 782, 787 (9th Cir. 2003)). Denial of leave to appeal is left to the sound discretion of the

                                  12   Court. See City of Desert Hot Springs, 339 F.3d at 787. While the Court applies a flexible
Northern District of California
 United States District Court




                                  13   standard in considering whether to hear interlocutory appeals in the bankruptcy process,

                                  14   “traditional finality concerns still ‘dictate that we avoid having a case make two complete trips

                                  15   through the appellate process.’” Id. at 787 (citation omitted).

                                  16        A.      Final Orders
                                  17             Ordinarily, a “final decision” is one which “‘ends the litigation on the merits and leaves

                                  18   nothing for the court to do but execute the judgment.’” Ritzen Grp., Inc. v. Jackson Masonry,

                                  19   LLC, 140 S. Ct. 582, 586 (2020) (quotations and citation omitted). “In bankruptcy proceedings,

                                  20   [the Ninth Circuit] has cautioned against applying with ‘blind adherence’ the rules of finality

                                  21   developed under the general grant of appellate jurisdiction contained in 28 U.S.C. § 1291” and

                                  22   instead “has adopted a pragmatic approach to deciding whether a bankruptcy court’s order is final,

                                  23   recognizing that ‘certain proceedings in a bankruptcy case are so distinct and conclusive either to

                                  24   the rights of individual parties or the ultimate outcome of the case that final decisions as to them

                                  25   should be appealable as of right.’” In re Technical Knockout Graphics, Inc., 833 F.2d 797, 800

                                  26   (9th Cir. 1987) (quoting In re Mason, 709 F.2d 1313, 1316–17 (9th Cir. 1983)).

                                  27             Under this “pragmatic approach” to finality, a party may appeal an order as of right where

                                  28   the order: “1) resolves and seriously affects substantive rights and 2) finally determines the
                                                                                           5
                                   1   discrete issue to which it is addressed.” In re Frontier Properties, Inc., 979 F.2d 1358, 1363 (9th

                                   2   Cir. 1992) (citing In re Allen, 896 F.2d 416, 418–19 (9th Cir. 1990)). If “further proceedings in

                                   3   the bankruptcy court will affect the scope of the order, the order is not subject to review.”

                                   4   Technical Knockout, 833 F.2d at 800 (quotation and citation omitted).

                                   5          As the Supreme Court recently noted, “[c]orrect delineation of the dimensions of a

                                   6   bankruptcy ‘proceeding’ is a matter of considerable importance’” because “[a]n erroneous

                                   7   identification of an interlocutory order as a final decision may yield an appeal over which the

                                   8   appellate forum lacks jurisdiction.” Ritzen, 140 S.Ct. at 587. “An order in a bankruptcy

                                   9   proceeding is final and thus appealable” within the meaning of Section 158(a)(1) only “if it ‘alters

                                  10   the status quo and fixes the rights and obligations of the parties … [or] alters the legal

                                  11   relationships among the parties.’” Ocwen Loan Servicing, LLC v. Marino (In re Marino), 949

                                  12   F.3d 483, 487 (9th Cir. 2020) (ellipses and alteration in original) (quoting Gugliuzza v. FTC (In re
Northern District of California
 United States District Court




                                  13   Gugliuzza), 852 F.3d 884, 893 (9th Cir. 2017)).

                                  14          B.    Interlocutory Orders
                                  15          If an order is not final, the Court has jurisdiction to hear an appeal of an interlocutory order

                                  16   of a bankruptcy court if it grants leave to appeal. See 28 U.S.C. § 158(a); Fed. R. Bankr. P. 8002,

                                  17   8004(a)(2)(b). Leave to appeal an interlocutory order is appropriate where (1) there is a

                                  18   controlling question of law, (2) as to which a substantial ground for a difference of opinion exists,

                                  19   and (3) an immediate appeal could materially advance the ultimate termination of the litigation.

                                  20   See In re Cement Antitrust Litig. (MDL No. 296), 673 F.2d 1020, 1026 (9th Cir. 1981) (under

                                  21   Section 1292(b), an interlocutory appeal is within court’s discretion where there is a controlling

                                  22   question of law, substantial grounds for difference of opinion, and the appeal may materially

                                  23   advance the ultimate termination of the litigation, as well as under “exceptional circumstances”).

                                  24   In deciding whether to grant leave to appeal under Section 158(a)(3), courts look to the analogous

                                  25   provisions of 28 U.S.C. Section 1292(b) governing review of interlocutory district court orders by

                                  26   the courts of appeal. See Belli v. Temkin (In re Belli), 268 B.R. 851, 858 (B.A.P. 9th Cir. 2001);

                                  27   In re Wilson, No. BR 13-11374 AJ, 2014 WL 122074, at *1 (N.D. Cal. Jan. 10, 2014).

                                  28          First, a question of law is “controlling” if its resolution on appeal could “materially affect
                                                                                          6
                                   1   the outcome of the litigation in district court.” Cement, 673 F.2d at 1026; Helman v. Alcoa Global

                                   2   Fasteners, Inc., 637 F3d 986, 990-992 (9th Cir. 2011) (permission to appeal under 1292(b)

                                   3   granted where issue of definition of “high seas” in federal statute was determinative of the

                                   4   viability of the complaint). On the second factor, substantial grounds for a difference of opinion

                                   5   on a legal question are generally found to exist where (1) the relevant circuit court has not spoken

                                   6   on the point and other circuits are in dispute, (2) complicated questions of foreign law are

                                   7   involved, or (3) the issue presents novel and difficult questions of first impression. See Couch v.

                                   8   Telescope Inc., 611 F.3d 629, 633 (9th Cir. 2010). The fact that an issue is novel, or that there is a

                                   9   disagreement about which authority is controlling does not, by itself, constitute a substantial

                                  10   difference of opinion to support an interlocutory appeal. See id. On the third factor, appeal of an

                                  11   interlocutory order must serve judicial economy by materially advancing the ultimate termination

                                  12   of the litigation. See In re Travers, 202 B.R. 624, 626 (9th Cir. B.A.P. 1996). This factor is met
Northern District of California
 United States District Court




                                  13   when resolution of the controlling question of law “may appreciably shorten the time, effort, or

                                  14   expense of conducting a lawsuit.” Cement, 673 F.2d at 1027.

                                  15             DISCUSSION
                                  16        A.      Appeal as of Right
                                  17             The Bankruptcy Court recognized that, were its interlocutory rulings on plan issues

                                  18   deemed final and subject to immediate appeal, every aggrieved party could appeal each discrete

                                  19   issue in piecemeal fashion. See Feb. 4, 2020 Hr’g Tr. at 40:13–24 (“And I know, from my

                                  20   experience both as a trial judge but also an appellate judge on the Bankruptcy Appellate Panel,

                                  21   that appellate courts don’t like to have piecemeal appeals; it doesn’t make sense; it’s not

                                  22   efficient.”). The piecemeal appellate structure that would necessarily ensue if rulings like the PPI

                                  23   Memorandum and Order were final orders is strongly disfavored, and would not promote judicial

                                  24   economy. See In re Marino, 949 F.3d at 487 (“The Supreme Court has discouraged this type of

                                  25   piecemeal litigation for its inefficiency.”) (citing explanation in Bullard v. Blue Hills Bank, 135 S.

                                  26   Ct. 1686, 1693 (2015), that the “rule of finality” exists to avoid “climb[s] up the appellate ladder

                                  27   and slide[s] down the chute” and the “delays and inefficiencies” that result).

                                  28             Under Supreme Court precedent, an order entered in connection with the process of
                                                                                          7
                                   1   negotiating and obtaining approval of a plan becomes a final and appealable order only when (or

                                   2   if) a bankruptcy court enters a confirmation order fixing the rights and obligation of the parties. In

                                   3   Bullard, the Supreme Court held that a bankruptcy court’s order rejecting a proposed plan was not

                                   4   final because it did not conclusively resolve the relevant “proceeding” within the bankruptcy case.

                                   5   135 S. Ct. at 1692. The Supreme Court held that the relevant proceeding for determining finality

                                   6   was not any individual plan proposal, but rather “the process of attempting to arrive at an

                                   7   approved plan that would allow the bankruptcy to move forward.” Id. The Supreme Court

                                   8   reasoned that, unlike an order denying plan confirmation, “only plan confirmation—or case

                                   9   dismissal—alters the status quo and fixes the rights and obligations of the parties” to the degree

                                  10   necessary for a final order. Id. (emphasis added).

                                  11           Put differently, the Supreme Court has recognized three confirmation scenarios: (1) plan

                                  12   confirmation, (2) confirmation denial and case dismissal, and (3) denial of confirmation with leave
Northern District of California
 United States District Court




                                  13   to amend. Id. at 1692-93. The first two scenarios provide measures of finality, and fix certain

                                  14   rights and legal obligations, whereas denial of confirmation with leave to amend “changes little.”

                                  15   Id. at 1693. The Supreme Court also rejected the argument that an order denying confirmation

                                  16   was final because it foreclosed the possibility of confirmation of the specific plan at issue. Id.

                                  17   (“An order denying confirmation does rule out the specific arrangement of relief embodied in a

                                  18   particular plan. But that alone does not make the denial final any more than, say, a car buyer’s

                                  19   declining to pay the sticker price is viewed as a ‘final’ purchasing decision by either the buyer or

                                  20   seller. ‘It ain’t over till it’s over.’”).4

                                  21           And it is not over for the Trade Committee. The Trade Committee asserts that “the PPI

                                  22   Order is not like an order denying summary judgment or confirmation in that it does not

                                  23   contemplate any further proceedings on the topic to which it is addressed.” Reply at 5. But that is

                                  24   not accurate. The issue is not whether the Trade Committee will have “further proceedings on the

                                  25   topic;” rather, the issue is whether the Trade Committee will have further proceedings on the

                                  26   confirmation of the Debtors’ (current or future) Plan. The Plan is highly likely to be amended—

                                  27

                                  28
                                       4
                                        Similarly, in Ritzen, the Supreme Court recently held that “the issue of appealability” should “be
                                       determined for the entire category to which a claim belongs.” 140 S. Ct. at 591.
                                                                                        8
                                   1   possibly materially—several times before confirmation, and will not be “over” until the

                                   2   confirmation order is entered. See In re 405 N. Bedford Dr. Corp., 778 F.2d 1374, 1377 (9th Cir.

                                   3   1985) (“[If] further proceedings in the bankruptcy court will affect the scope of the order, the

                                   4   order is not subject to review.”) (internal quotation marks omitted).

                                   5          The fact that the PPI Memorandum and Order has some connection to the confirmation of

                                   6   the Plan does not render it a final decision. That is precisely why the Ninth Circuit deems, for

                                   7   example, orders concerning disclosure statements to be interlocutory. See Everett v. Perez (In re

                                   8   Perez), 30 F.3d 1209, 1216 (9th Cir. 1994) (“[R]eviewing approval of a disclosure statement

                                   9   immediately is not merely unnecessary, it is premature.”). Upon plan confirmation, the “entire

                                  10   category” of confirmation issues will be resolved and the treatment of the claims held by members

                                  11   of the Trade Committee will be “definitively dispose[d] of.” See Ritzen, 140 S. Ct. at 586.

                                  12          The Trade Committee will have the opportunity to be heard at the confirmation hearing,
Northern District of California
 United States District Court




                                  13   then appeal any adverse confirmation order, if one is entered. The PPI Memorandum and Order is

                                  14   only one piece of a (very) large confirmation puzzle, and depending on what transpires at the

                                  15   confirmation hearing, it may no longer be relevant if the Plan is not confirmed. The PPI

                                  16   Memorandum and Order is not a final order.5

                                  17          B.    Interlocutory Order
                                  18          Because the PPI Memorandum and Order is not final, it necessarily follows that it is an

                                  19   interlocutory order, and the Court may only entertain an appeal if it grants leave. See 28 U.S.C. §

                                  20   158(a), Fed. R. Bankr. P. 8002, 8004(a)(2)(b). Leave to appeal an interlocutory order of a

                                  21   bankruptcy court is appropriate where: (1) there is a controlling question of law, (2) as to which a

                                  22   substantial ground for a difference of opinion exists, and (3) an immediate appeal could materially

                                  23   advance the ultimate termination of the litigation. Cement, 673 F.2d at 1026.

                                  24

                                  25

                                  26
                                       5
                                         The Debtors and the AHC incorrectly assert that the Bankruptcy Court’s decision not to certify
                                       the PPI Memorandum and Order as a final order under Rule 54(b) has some impact on this Court’s
                                  27   ability to consider this appeal of the PPI Memorandum and Order. Debtors’ Opp. at 9, n.6; AHC
                                       Opp. at 10–11. Rule 54(b) has no bearing on whether the PPI Memorandum and Order is a final
                                  28   order appealable as of right under Section 158(a) because that section already provides for appeals
                                       of final orders as to discrete “proceedings,” not just “cases.” See Ritzen, 140 S. Ct. at 587.
                                                                                          9
                                                   i.    Controlling Question of Law
                                   1
                                               In the Ninth Circuit, “for a question to be ‘controlling’ [it must be shown] that resolution
                                   2
                                       of the issue on appeal could materially affect the outcome of litigation.” Id. (citation omitted). In
                                   3
                                       the Trade Committee’s view, this appeal involves a “controlling question of law” because it may
                                   4
                                       open the door to the exercise of voting and other rights under Section 1129 at the confirmation
                                   5
                                       hearing. Mot. at 13. Ninth Circuit precedent is clear that the focus of the “controlling question of
                                   6
                                       law” inquiry must be the connection that the interlocutory appeal has to the underlying case, not
                                   7
                                       whether the resolution of the question on appeal will resolve the portion of the case implicated by
                                   8
                                       the appeal. See Cement, 673 F.2d at 1027 (explaining that if question is “separable from and
                                   9
                                       collateral to the merits of [the] lawsuit,” it is not controlling).
                                  10
                                               According to the Trade Committee, its members hold $308 million in trade claims (Mot. at
                                  11
                                       1, n. 1), and seek payment of approximately $34 million in postpetition interest.6 While that sum
                                  12
Northern District of California




                                       is not small, the Plan addresses over $50 billion in liabilities, including more than $2 billion in
 United States District Court




                                  13
                                       trade payables. See Debtors’ Opp. at 12. The issue regarding the appropriate rate of postpetition
                                  14
                                       interest to be paid on the claims of members of the Trade Committee is not so critical that its
                                  15
                                       determination now will have a material impact on the confirmation proceedings. In fact, the
                                  16
                                       Debtors are on record that “if we lose . . . , we will amend the plan to unimpair [the affected
                                  17
                                       creditors]” by paying the postpetition interest rate to which those creditors are entitled. See AHC
                                  18
                                       Opp. at 12 (quoting Sept. 24, 2019 Hr’g Tr. at 28:13-15).
                                  19
                                               The Trade Committee has not shown that an appeal now, rather than (potentially) later,
                                  20
                                       would materially affect plan confirmation beyond making conclusory statements such as “[i]f
                                  21
                                       holders of General Unsecured Claims are entitled to postpetition interest consistent with state law,
                                  22
                                       rather than limited to the Federal Judgment Rate, then they would in fact be impaired by the
                                  23
                                       Debtors’ Plan because the Debtors’ Plan will be depriving holders of General Unsecured Claims
                                  24
                                       of their ‘legal, equitable, and contractual rights’ to postpetition interest at potentially higher rates.”
                                  25

                                  26
                                  27
                                       6
                                         The Debtors calculate this by noting that “[t]he Trade Committee seeks interest at the state
                                       statutory rate of 10%, which is 7.41% higher than the Federal Judgment Rate of 2.59% to be paid
                                  28   under the Plan. Eighteen months of interest on $308 million at 7.41% is roughly $34.2 million.”
                                       Debtors’ Opp. at 12, n. 7.
                                                                                         10
                                   1   Mot. at 13. Under these circumstances, the issue on appeal is not a controlling question of law.

                                   2              ii.   Substantial Grounds for a Difference of Opinion
                                   3          Even if the issue is a “controlling question of law,” the Trade Committee does not show

                                   4   substantial grounds for a difference of opinion. The true center of the dispute is whether the Ninth

                                   5   Circuit’s decision in Cardelucci is controlling and dispositive on the issue. While “courts must

                                   6   examine to what extent the controlling law is unclear,” the Court need not certify an appeal if the

                                   7   law of the circuit supports the Bankruptcy Court’s ruling, even though there may be a difference

                                   8   of opinion between the circuits on the question at issue. See Couch, 611 F.3d at 633. In the Ninth

                                   9   Circuit, the “threshold showing is high” for the “substantial ground for difference of opinion”

                                  10   prong of the analysis. In re ThinkFilm, LLC, Nos. CV 12-9795, et al., 2013 WL 654010, at *2

                                  11   (C.D. Cal. Feb. 21, 2013) (citation omitted).

                                  12                     a. Cardelucci is Controlling Ninth Circuit Precedent
Northern District of California
 United States District Court




                                  13          The Bankruptcy Court held that Cardelucci “controls” the issue of postpetition interest

                                  14   payable under the Plan. See PPI Order at 2; PPI Memorandum at 2. This Court agrees. In

                                  15   Cardelucci, the Ninth Circuit framed the issue as “present[ing] the narrow but important issue of

                                  16   whether such post-petition interest is to be calculated using the federal judgment interest rate or is

                                  17   determined by the parties’ contract or state law.” 285 F.3d at 1233. The Ninth Circuit’s holding

                                  18   in Cardelucci is clear: “Where a debtor in bankruptcy is solvent, an unsecured creditor is entitled

                                  19   to ‘payment of interest at the legal rate,’” and “Congress intended ‘interest at the legal rate’ in 11

                                  20   U.S.C. § 726(a)(5) to mean interest at the federal statutory rate pursuant to 28 U.S.C. § 1961(a).”

                                  21   Id. at 1234. In so holding, the Ninth Circuit observed that application of the lower federal

                                  22   judgment rate did not violate an unsecured creditor’s substantive due process rights, id. at 1236,

                                  23   and that using that rate for all claims was “rationally related to legitimate interests in efficiency,

                                  24   fairness, predictability, and uniformity within the bankruptcy system.” Id.

                                  25          The Trade Committee attempts to distinguish Cardelucci by contending that the plan in

                                  26   that case involved impaired claims, while the Debtors’ Plan here proposes to leave general

                                  27   unsecured claims unimpaired, such that Section 726(a)(5) of the Bankruptcy Code—the section

                                  28   cited in Cardelucci to derive the “legal rate” for postpetition interest—is inapplicable. Mot. at 15-
                                                                                          11
                                   1   16. The Trade Committee also contends that “Cardelucci is substantially narrower than the

                                   2   interpretation given to it by the Bankruptcy Court.” Reply at 11.

                                   3           The Trade Committee’s contention that the Ninth Circuit’s decision in Cardelucci is not

                                   4   controlling authority—and only applicable to a narrow set of facts—is unavailing. To the extent

                                   5   that the Trade Committee believes that the Ninth Circuit never intended its ruling to apply to

                                   6   unimpaired claims, Cardelucci certainly does not say that. While the Ninth Circuit pinpointed a

                                   7   “narrow but important issue,” it did not narrow the application of its holding. The “narrow but

                                   8   important issue” Cardelucci resolved is what “legal rate” applies to postpetition interest in a

                                   9   solvent debtor case. Id. at 1234 (“Where a debtor in bankruptcy is solvent, an unsecured creditor

                                  10   is entitled to ‘payment of interest at the legal rate from the date of the filing of the petition’ prior

                                  11   to any distribution of remaining assets to the debtor.”) (emphasis added) (citation omitted). That

                                  12   is precisely the issue resolved in the PPI Memorandum and Order.
Northern District of California
 United States District Court




                                  13                     b. The Appeal Does Not Require Resolution of Conflicting Authority
                                  14           Because the Ninth Circuit’s decision in Cardelucci is controlling and clear, this appeal

                                  15   does not require the resolution of conflicting Ninth Circuit authority. Couch, 611 F.3d at 633-34.

                                  16   Moreover, even if the application of Cardelucci to this case hypothetically were somehow unclear,

                                  17   other Ninth Circuit decisions are not in conflict with Cardelucci or the Bankruptcy Court’s PPI

                                  18   Memorandum and Order. For example, the Trade Committee contends that In re L & J Anaheim

                                  19   Assocs., 995 F.2d 940 (9th Cir. 1993)—a decision that predates Cardelucci—conflicts with

                                  20   Cardelucci and the PPI Memorandum and Order. See Mot at 22. But L & J Anaheim did not

                                  21   involve postpetition interest. L & J Anaheim only interpreted Section 1124 of the Bankruptcy

                                  22   Code to mean that “‘Congress define[d] impairment in the broadest possible terms,’” and that

                                  23   “‘any alteration of [a creditor’s] rights constitutes impairment even if the value of the rights is

                                  24   enhanced.’” Id. at 942. The Trade Committee contends that L & J Anaheim is conflicting

                                  25   authority because the claims of its members will be impaired by the Plan unless postpetition

                                  26   interest is paid at the contractual or state statutory rate, and any alteration of nonbankruptcy rights

                                  27   constitutes impairment. Mot. at 17.

                                  28           However, “[c]reditors’ entitlements in bankruptcy arise in the first instance from the
                                                                                          12
                                   1   underlying substantive law creating the debtor’s obligation, subject to any qualifying or contrary

                                   2   provisions of the Bankruptcy Code.” Travelers Cas. & Sur. Co. of Am. v. Pac. Gas & Elec. Co.,

                                   3   549 U.S. 443, 444 (2007) (quoting Raleigh v. Ill. Dept. of Revenue, 530 U.S. 15, 20 (2000)).

                                   4   Accordingly, there is no impairment where the Bankruptcy Code—and not the Debtors’ Plan—

                                   5   modifies alleged non-bankruptcy contractual rights. Put differently, “a creditor’s claim outside of

                                   6   bankruptcy is not the relevant barometer for impairment; we must examine whether the plan itself

                                   7   is a source of limitation on a creditor’s legal, equitable, or contractual rights.” In re PPI Enters.

                                   8   (U.S.), Inc., 324 F.3d 197, 204 (3d Cir. 2003).

                                   9          Section 502(b)(2) of the Bankruptcy Code disallows unsecured claims for postpetition

                                  10   interest. And so ordinarily, holders of unsecured claims (like members of the Trade Committee)

                                  11   have no right under the Bankruptcy Code to include such interest as part of their allowed claims.

                                  12   However, because the Debtors are presumed to be solvent, Cardelucci directs that the Debtors pay
Northern District of California
 United States District Court




                                  13   postpetition interest on allowed unsecured claims (at the “Federal Judgment Rate”). 285 F.3d at

                                  14   1234. And like the Plan here, the plan in Cardelucci “provided for payment in full” of the

                                  15   unsecured claims at issue by using the “Federal Judgment Rate.” Id. at 1233.7

                                  16          The Trade Committee also contends that other circuits “have held that postpetition interest

                                  17   on unsecured claims in a solvent debtor case need not accrue at the Federal Judgment Rate.” Mot.

                                  18   at 18. However, because the Ninth Circuit has directly decided the issue in Cardelucci, the cited

                                  19   out-of-circuit authority does not give rise to a substantial ground for difference of opinion

                                  20   justifying an interlocutory appeal. Couch, 611 F.3d at 634 (noting that the presence of a

                                  21   nonbinding opinion would not be a substantial ground for disagreement as to controlling law);

                                  22   ThinkFilm, 2013 WL 654010, at *2 (finding that a nonbinding case directly opposed to the

                                  23

                                  24

                                  25
                                       7
                                         The Trade Committee’s contention that In re Sylmar Plaza, L.P., 314 F.3d 1070, 1073 (9th Cir.
                                       2002) gives rise to a conflict is also misplaced. Mot. at 17-18. Like L & J Anaheim, Sylmar Plaza
                                  26   did not address the appropriate rate of postpetition interest on an unsecured claim in a solvent
                                       debtor case. The Ninth Circuit held only that it was appropriate for a debtor to take advantage of
                                  27   the Bankruptcy Code’s reinstatement provisions, even if doing so would adversely impact the
                                       creditor’s contractual or nonbankruptcy rights. Sylmar Plaza, 314 F.3d at 1075 (rejecting the
                                  28   argument “that a plan intended to nullify the consequences of a default (thereby avoiding the
                                       higher post-default interest rate) does not meet the purposes of the Bankruptcy Code”).
                                                                                         13
                                   1   decision on appeal does not meet the threshold for substantial ground for difference of opinion).8

                                   2              iii.   Materially Advance the Chapter 11 Cases
                                   3          No party truly disputes that, if the Trade Committee prevails on its appeal, the Debtors’

                                   4   Plan in its current form will be unconfirmable. Yet, no party can know whether the Plan is

                                   5   confirmable until after the confirmation hearing. Far from materially impacting the course of plan

                                   6   confirmation, allowing the present appeal to go forward on discrete issues that are only

                                   7   components of the Plan as proposed—and that have yet to be ruled upon—could create procedural

                                   8   chaos. An immediate, interlocutory appeal raises the specter of piecemeal appeals, which will not

                                   9   materially advance the Chapter 11 cases. See United States v. Woodbury, 263 F.2d 784, 788 n.11

                                  10   (9th Cir. 1959) (“[I]n passing [Section 1292(b)] Congress did not intend that the courts abandon

                                  11   the final judgment doctrine and embrace the principle of piecemeal appeals.”).

                                  12          The Trade Committee contends that appealing the PPI Memorandum and Order now,
Northern District of California
 United States District Court




                                  13   rather than after confirmation, could provide clarity as to potential additional liabilities. Reply at

                                  14   2. That may be. But the true “litigation” here is the plan confirmation process, of which the

                                  15   postpetition interest issue is just one piece of the puzzle. See Piper Jaffray & Co. v. Mktg. Grp.,

                                  16   USA, Inc., No. 06-CV-2478H, 2007 WL 2316996, at *1 (S.D. Cal. Aug. 9, 2007) (“[T]he Court

                                  17   concludes that the determination of these issues would not materially advance the ultimate

                                  18   termination of the litigation since other issues would have to be determined in order to resolve

                                  19   Plaintiff’s claims.”). No time, effort, or expense in litigating this issue will be saved by allowing

                                  20   the Trade Committee’s appeal sooner rather than later. A confirmation order that permits the

                                  21
                                       8
                                  22     Even were this not the case, the cases cited by the Trade Committee are inapposite or
                                       distinguishable. For example, in In re Ultra Petroleum Corp., 943 F.3d 758 (5th Cir. 2019), the
                                  23   Fifth Circuit expressed “no view” on the postpetition interest rate payable to unsecured creditors
                                       and affirmed the principle that a debtor’s plan does not impair a creditor’s rights where those
                                  24   rights do not exist under the Bankruptcy Code in the first instance. See id. at 766, n.2. And the
                                       Third Circuit’s decision in PPI Enterprises does not conflict with the PPI Memorandum and Order
                                  25   because PPI Enterprises held only that a claim is impaired if the plan, and not the Bankruptcy
                                       Code, impairs the creditor’s rights. See 324 F.3d at 204; PPI Memorandum at 14-16. That is not
                                  26   inconsistent with the PPI Memorandum and Order, and does not create a conflicting decision that
                                       justifies an interlocutory appeal, because nothing in the Third Circuit’s holding addressed the
                                  27   appropriate rate of postpetition interest on an unimpaired claim in a solvent debtor case.
                                       Similarly, the question in In re Dow Corning Corp., 456 F.3d 668 (6th Cir. 2006), involved which
                                  28   contractual interest rate was to be applied under a plan, and no party argued that the Federal
                                       Judgment Rate should apply.
                                                                                         14
                                   1   Trade Committee (and numerous other parties) to raise potential confirmation issues on appeal is

                                   2   either on the horizon, or the Plan as proposed will be rejected and this appeal will become

                                   3   unnecessary. There is no judicial economy in allowing the appeal to move forward now.

                                   4          In a bankruptcy case this massive and complex, there inevitably will be a long list of other

                                   5   post-confirmation issues that will require the Court’s review at the appropriate time. Many of

                                   6   these issues will be presented to the Bankruptcy Court at the confirmation hearing, at which time

                                   7   the Trade Committee can object, and thereafter file its appeal as of right to a final order

                                   8   confirming the Plan, should one be entered.

                                   9          CONCLUSION
                                  10          The PPI Memorandum and Order are not final, and the Trade Committee’s request for

                                  11   leave to appeal is denied.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: 4/14/2020

                                  15                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         15
